 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   BENJAMIN D. GALLOWAY, SBN 214897
     Chief Assistant Federal Defender
 3   CHRISTINA SINHA, SBN 278893
     Assistant Federal Defender
 4   Designated Counsel for Service
     801 I Street, 3rd Floor
 5   Sacramento, CA 95814
     Telephone: (916) 498-5700
 6   Fax: (916) 498-5710

 7   Attorneys for Defendant
     JORDAN MOUTON
 8
 9
                               IN THE UNITED STATES DISTRICT COURT
10
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12
     UNITED STATES OF AMERICA,                   )   Case No. 2:18-cr-0264-KJM
13                                               )
                        Plaintiff,               )   STIPULATION AND ORDER FOR
14                                               )   TEMPORARY MODIFICATION OF
     vs.                                         )   AMENDED CONDITIONS OF RELEASE
15                                               )
     JORDAN MOUTON,                              )
16                                               )
                       Defendant.                )
17                                               )
                                                 )
18
            IT IS HEREBY STIPULATED and agreed by and between McGregor W. Scott, United
19
     States Attorney, through Matthew Thuesen, Assistant United States Attorney, counsel for
20
     Plaintiff, and Heather Williams, Federal Defender, through Assistant Federal Defender Christina
21
     Sinha, counsel for Defendant Jordan Mouton (jointly, “parties”), that the following temporary
22
     modifications to Condition 16 of the defendant’s Amended Special Conditions of Release (ECF
23
     27) may be made:
24
            1)       On July 13, 2019, the defendant may be absent from his home from 7:00 a.m. to
25
     2:00 p.m. for the purpose of coaching his son’s little league football camp in Tracy, California.
26
            2)       From July 15, 2019 to August 30, 2019, the defendant may be absent from his
27
     home on weekdays from 4:00 p.m. to 10:00 p.m. for the purpose of coaching his son’s little
28

      Stipulation and Order to                        -1-
      Continue Status Conference
 1   league football camp in Tracy, California.

 2          The government and Pretrial Services have no objection to this modification.

 3          The parties respectfully request the Court to so modify the defendant’s Amended Special
 4   Conditions of Release; all other terms will remain in full effect.
 5
 6                                                 Respectfully submitted,
 7                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
 8
 9   Date: July 10, 2019                           /s/ Christina Sinha
                                                   CHRISTINA SINHA
10                                                 Assistant Federal Defender
                                                   Attorneys for Defendant
11                                                 JORDAN MOUTON
12
13
     Date: July 10, 2019                           MCGREGOR W. SCOTT
14                                                 United States Attorney

15                                                 /s/ Matthew Thuesen
                                                   MATTHEW THUESEN
16                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to                        -2-
      Continue Status Conference
 1                                                ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its Order.
 4
 5   IT IS SO ORDERED.
 6
 7   Dated: July 10, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to                        -3-
      Continue Status Conference
